Citation Nr: 9924256	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee fragment wound, currently evaluated 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO decision which denied an increase in a 
10 percent rating for service-connected residuals of a left 
knee fragment wound.  The veteran appealed for an increased 
rating.  In an April 1994 decision, the RO granted an 
increased 20 percent rating for the service-connected 
residuals of a left knee fragment wound.  A personal hearing 
was held before an RO hearing officer in June 1994.  A 
hearing was conducted by a member of the Board at the RO 
(i.e. a Travel Board hearing) in May 1999.

During the course of the appeal, the RO denied service 
connection for a left shoulder disability and a left 5th toe 
disability, and denied an application to reopen a previously 
denied claim for service connection for a left shoulder 
disability.  As the veteran did not appeal these 
determinations, the issues are not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991).


REMAND

The veteran contends that his service-connected residuals of 
a left knee fragment wound are more disabling than currently 
evaluated, and that the disability has worsened since his 
last VA examination.  His claim is well-grounded, and the VA 
has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

In March 1994, the veteran underwent a VA compensation 
examination of his left knee disability.  The left knee was 
also examined at the Salem VA medical center (VAMC) in April 
and July 1995.  Given the length of time since these 
examinations, and the allegation of a worsened condition, a 
current VA examination is warranted.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  All indicated studies should be 
performed, including an X-ray study to determine whether 
there is arthritis of the left knee.  The examiner should be 
asked to opine as to whether any current arthritis is related 
to the service-connected residuals of a left knee fragment 
wound.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court pointed 
out that orthopedic examinations must include consideration 
of all factors identified in 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, the examiner must express, to the extent possible, 
the degree of additional range of motion loss due to pain, as 
well as the degree of additional range of motion loss due to 
any weakened movement, excess fatigability, or incoordination 
when range of motion studies are conducted. 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment by all health care providers 
(VA and non-VA) who have treated him for 
left knee problems from 1995 to the 
present. When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment which are not currently in the 
claims folder.  38 C.F.R. § 3.159.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should then schedule the 
veteran for a special VA orthopedic 
examination to determine the current 
severity of his left knee disorder, 
including any restrictions due to pain.  
All indicated studies and tests should be 
accomplished, including an X-ray study to 
determine whether there is arthritis of 
the left knee.  The examiner should be 
asked to opine as to whether any current 
arthritis is related to the service-
connected residuals of a left knee 
fragment wound.  The claims folder and a 
copy of this remand must be available to 
the physician for review in conjunction 
with the examination. 

The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, 
including ranges of motion.  In 
particular, the examiner should comment, 
to the extent possible, on the degree of 
additional range of motion loss (i.e., 
range of motion loss over the loss that 
is objectively evidenced through range of 
motion studies) that the veteran has due 
to pain, weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also comment as to 
whether the veteran has lateral 
instability or subluxation of the left 
knee, and, if so, determine whether it 
would be characterized as slight, 
moderate, or severe.  The examiner must 
provide a rationale for any opinion 
given.

3.  Following completion of the 
foregoing, the RO should review the 
claim.  In doing so, the RO should 
specifically consider General Counsel 
opinions VAOPGCPREC 23-97 and 9-98 
regarding multiple ratings.  Then, the RO 
should readjudicate the claim and rate 
the veteran's left knee disability under 
the appropriate diagnostic code(s).  

If the claim remains denied, the RO should provide the 
veteran and his representative with a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


